Citation Nr: 1825226	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  12-14 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran served in the Republic of Vietnam from April 1968 to January 1969, and has a current diagnosis of coronary artery disease.  


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a heart disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on a presumptive basis via the regulatory provisions pertaining to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  For the reasons that follow, the Board finds that service connection for coronary artery disease is warranted.

The Veteran's medical records show current diagnoses of hypertrophic cardiomyopathy, as well as ischemic heart disease and coronary artery disease.  Dr. M.M., a VA cardiologist, provided a diagnosis of coronary artery disease in a March 2013 disability benefits questionnaire.  In a July 2015 VA treatment record, Dr. M.M. indicated that the Veteran's ischemic heart disease had been documented by cardiac catheterization in 2004.  In August 2015, Dr. M.M. noted that the Veteran's diagnosis of ischemic heart disease was ongoing.  In a January 2018 letter Dr. R.K., a private cardiologist, indicated that the Veteran served in the infantry in Vietnam from 1968 to 1969 and thus, was exposed to Agent Orange.  He also noted that the Veteran has heart disease.  

The Board has reviewed the November 2010 VA examination report upon which the denial of this claim was initially based.  The examiner noted in the report that because he was not privy to the Veteran's claims file, he was unable to determine whether the Veteran had coronary artery disease.  Accordingly, the examination report is of limited probative value.

The Veteran served in the Republic of Vietnam during the applicable presumptive period and is presumed to have been exposed to herbicide agents, to include Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  Moreover, the Secretary has found that ischemic heart disease is associated with exposure to herbicide agents, and coronary artery disease is included within the definition of ischemic heart disease.  38 C.F.R. § 3.309(e) (the definition of ischemic heart disease includes coronary artery disease).  Thus, the Veteran's diagnosis of coronary artery disease fits the regulatory definition of ischemic heart disease.  Id.; see 75 Fed. Reg, 53202, 53204 (Aug. 31, 2010) (the regulation's definition of ischemic heart disease is broad in scope and it does not distinguish between obstructive and non-obstructive coronary artery disease).  Accordingly, service connection on a presumptive basis is warranted.  38 C.F.R. § 3.309(e).

Resolving all reasonable doubt in favor of the Veteran, service connection for coronary artery disease is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.307, 3.309; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for coronary artery disease is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


